Citation Nr: 1823503	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2015, the Veteran was scheduled for a hearing before the Board.  The Veteran was notified of the hearing in a July 2015 letter.  The Veteran did not attend the scheduled hearing.  The Veteran has not submitted any correspondence requesting another hearing or providing good cause for not attending the scheduled hearing.  Therefore, the hearing request is considered withdrawn. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for right knee degenerative joint disease and left foot degenerative joint disease.  More specifically, the Veteran alleges that during service he experienced a left foot stress fracture, and right knee swelling and pain.

The service entrance examination is silent for a diagnosis of any right knee or left foot disabilities.  The notes portion of the entrance examination stated that there was "no significant history."  There was no diagnosis or mentions of previous diagnosis in the entrance examination.  

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected and the Veteran was examined, accepted, and enrolled into service.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304 (b) (2017).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Due to the fact that no right knee disability or left foot disability was noted in the Veteran's entrance examination, and he was accepted and enrolled into service, the presumption of soundness attached with regard to a right knee disability and left foot disability.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  

The service medical records indicate several complaints of right knee pain and left foot pain.  Service medical records also showed treatment for a third metatarsal fracture of the left foot during military service.  More specifically, a July 1996 note indicates the Veteran was counseled on how to deal with a stress fracture of the left foot.  July 1996 X-rays showed no evidence of a fracture, dislocation, arthritic, or inflammatory change as it pertained to the left foot.  An August 1996 medical treatment note indicated complaints and symptoms of right knee pain.  X-rays of the right knee were obtained and showed an old fracture of the patella, with "loose body in the knee."  

An October 2011 VA examination showed a diagnosis of right knee degenerative joint disease and left foot degenerative joint disease.  The examiner opined that the right knee and left foot conditions clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale provided was that shortly after entering service the Veteran complained of knee pain and was found to have an old fracture.  The examiner noted that pain is not considered an aggravation by military service "as vet would have likely experienced pain in any physically demanding environment."  No opinion was provided regarding whether or not the left foot disability was related to service.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the October 2011 VA examination is incomplete for adjudication.  The opinion provided was based on the presumption of clear and unmistakable evidence that a right knee condition existed prior to service.  There is no indication of right knee degenerative joint disease existing prior to service or that an old fracture of the patella naturally caused right knee degenerative joint disease.  While the Veteran may have an X-ray that showed an old patella fracture, the X-ray did not show degenerative joint disease.  Furthermore the examination did not provide an opinion regarding the left foot disability and if it related to the in-service stress fracture.  As such, a new examination is necessary.

Finally, records of the Veteran's pertinent medical treatment dated after November 2011 are not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a right knee disability and left foot disability since November 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record, of treatment of the Veteran, including records dated from November 2011 to present.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide an explanation for all conclusions.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability is related to active service? 

(b)  Is there clear and unmistakable evidence that the Veteran had a right knee disability prior to entering service?

(c)  If the Veteran had a right knee disability prior to entering service, is it clear and unmistakable that any right knee disability was not aggravated (increased in severity beyond the natural progress of the disorder) during active service?

(d)  If the examiner determines that a right knee disability is not the result of active service, but should be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

4.  Schedule the Veteran for a VA foot examination to determine the nature and etiology of any left foot disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide an explanation for all conclusions.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left foot disability is related to active service.  If the examiner determines that the left foot disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should specifically discuss the service medical notes indicating reports of left foot pain and a stress fracture.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

